DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-11, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murai et al (U.S. Pub #2017/0271423).
With respect to claim 1, Murai teaches a manufacturing method of a via-hole connection structure, comprising: 
forming an insulation layer (Fig. 7B, 102) on a base substrate (Fig. 7B, 100) and forming a first via hole (Fig. 7B, CH2) in the insulation layer; 
forming a connection portion (Fig. 7C, 22b2) in the first via hole; 
forming a protection layer (Fig. 8A, PF2) covering the connection portion on a surface of the insulation layer; 
forming a second via hole (Fig. 8B, 102c) in the insulation layer and in the protection layer; and 


With respect to claim 8, Murai teaches forming a first electrode (Fig. 9, 23a) on the insulation layer after removing the at least a portion of the protection layer, wherein the first electrode is electrically connected to the connection portion (Fig. 9, 22b2).  
With respect to claim 9, Murai teaches -5-forming a second electrode (Fig. 9, 23b) in the second via hole at a same time as forming the first electrode.
With respect to claim 10, Murai teaches a manufacturing method of an array substrate (Fig. 1, array 2), comprising: 
forming an insulation layer (Fig. 7B, 102) on a base substrate (Fig. 7B, 100) and forming a first via hole (Fig. 7B, CH2) in the insulation layer; 
forming a connection portion (Fig. 7C, 22b2) in the first via hole; 
forming a protection layer (Fig. 8A, PF2) covering the connection portion on a surface of the insulation layer; 
forming a second via hole (Fig. 8B, 102c) in the insulation layer and in the protection layer; and 
removing at least a portion of the protection layer to expose the connection portion (Fig. 8B, CH3).
With respect to claim 11, Murai teaches that the array substrate comprises a display region and a bonding pad region, and the first via hole is in the display region and the second via hole is in the bonding pad region.
claim 16, Murai teaches an array substrate (Fig. 1, array 2).
With respect to claim 17, Murai teaches a display device (Fig. 1).
With respect to claim 20, Murai teaches a manufacturing method of a display device (Fig. 1), comprising: 
forming an insulation layer (Fig. 7B, 102) on a base substrate (Fig. 7B, 100) and forming a first via hole (Fig. 7B, CH2) in the insulation layer; 
forming a connection portion (Fig. 7C, 22b2) in the first via hole; 
forming a protection layer (Fig. 8A, PF2) covering the connection portion on a surface of the insulation layer; 
forming a second via hole (Fig. 8B, 102c) in the insulation layer and in the protection layer; and 
removing at least a portion of the protection layer to expose the connection portion (Fig. 8B, CH3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Murai, in view of Kim (U.S. Pub #2006/0113903).
claims 2 and 12, Murai does not teach forming a first contact electrode and a second contact electrode on the base substrate before forming the insulation layer, 
wherein the insulation layer covers the first contact electrode and the second contact electrode, the first via hole exposes at least a portion of the first contact electrode and the second via hole exposes at least a portion of the second contact electrode, and  
-3-the first contact electrode is electrically connected to the connection portion.  
Kim teaches a first contact electrode (Fig. 4A, 135) and a second contact electrode (Fig. 4B, 138) on the base substrate before forming the insulation layer, 
wherein the insulation layer (Fig. 4, 145) covers the first contact electrode and the second contact electrode, the first via hole (Fig. 4A, 147) exposes at least a portion of the first contact electrode and the second via hole (Fig. 4B, 151) exposes at least a portion of the second contact electrode, and  
-3-the first contact electrode is electrically connected to the connection portion (Fig. 4A, 155).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the TFT devices of Murai such that the insulation layer covers the first contact electrode and the second contact electrode as taught by Kim in order to achieve the predictable result of providing a bottom-gate driving TFT (Paragraph 13 and 44).  Kim teacK
claim 3, Kim teaches that the first contact electrode (Fig. 4A, 135) and the second contact electrode (Fig. 4B, 138) are formed in a same layer on the base substrate (i.e. on the gate insulator 114).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the TFT devices of Murai such that the contact electrodes are formed in a same layer as taught by Kim in order to achieve the predictable result of providing a bottom-gate driving TFT (Paragraph 13 and 44).
With respect to claim 13, Murai teaches forming a first electrode (Fig. 9, 23a) on the insulation layer after removing the at least a portion of the protection layer, wherein the first electrode is electrically connected to the connection portion (Fig. 9, 22b2).  
With respect to claim 14, Murai teaches forming a light emitting layer (Fig. 5A, 24 and Paragraph 60) and a second electrode (Fig. 5A, 25) sequentially on the first electrode to form an organic light emitting diode.
With respect to claim 15, Murai teaches a second electrode that (Fig. 5A, 21b) that is formed in a same layer as the gate electrode layer (Fig. 5A, 21a2);
Kim teaches a first contact electrode (Fig. 4A, 135) that is formed in a same layer as the source/drain electrode layer (Fig. 4A, 120b)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the TFT devices of Murai such that the a first contact electrode is formed in a same layer as the source/drain electrode .

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murai, in view of Mizuno et al (U.S. Pub #2015/0362855).
	With respect to claim 7 and 19, Murai does not teach 
wherein forming the connection portion comprises: forming a conductive layer on the insulation layer, wherein the conductive layer fills the first via hole, and performing a polishing treatment to remove the conductive layer on the surface of the insulation layer to allow the conductive laver to flush with the insulation layer.
Mizuno teaches that forming a connection portion comprises:
forming a conductive layer on the insulation layer (Fig. 1B, 11), wherein the conductive layer fills the first via hole (Paragraph 162), and performing a polishing treatment (Paragraph 163) to remove the conductive layer on the surface of the insulation layer to allow the conductive layer (Fig. 1B, 13) to flush with the insulation layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the connection portion of Murai as taught by Mizuno in order to allow the connection portion to be formed of tungsten and the subsequent electrodes to be formed of reflecting material (Paragraph 163-166). 

Allowable Subject Matter
Claims 4-6, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826